Citation Nr: 0332593	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant has basic eligibility for entitlement 
to a permanent and total disability rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Keith M. Stern, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July 31, 1974, to 
October 25, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that the appellant did not have basic eligibility 
for entitlement to a permanent and total disability rating 
for pension purposes.  The appellant disagreed and this 
appeal ensued.  


FINDING OF FACT

The appellant does not have recognized active military, 
naval, or air service with the armed forces of the United 
States that would establish basic eligibility for entitlement 
to a permanent and total disability rating for pension 
purposes. 


CONCLUSION OF LAW

The criteria for basic eligibility for entitlement to a 
permanent and total disability rating for pension purposes 
have not been met.  38 U.S.C.A. § 101(2), 107 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.40, 3.203 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The appellant filed the appropriate application for pension 
benefits in February 1998.  Thus, there is no issue as to 
provision of a form or instructions for applying for this 
benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a November 2001 letter, the 
RO informed the appellant that his service was less than 90 
days, which prevented his eligibility for pension benefits.  
The RO discussed the evidence considered and what the 
appellant could do if he disagreed with the determination.  
By a July 2002 letter, the RO informed the appellant of his 
appellate options.  By a September 2002 statement of the case 
and a September 2002 letter, the RO discussed told the 
appellant of the criteria for determining pension 
eligibility, the evidence considered in evaluating the claim, 
and the requirements of the VCAA and VA's implementing 
regulations.  These documents listed the evidence considered, 
the legal criteria for evaluating the claim, and the analysis 
of the facts as applied to those criteria, thereby informing 
the appellant of the information and evidence necessary to 
substantiate the claim.  The September 2002 letter to the 
appellant informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The record includes the appellant's 
report of discharge and information from the service 
department as to travel time following separation from 
service.  The appellant has not identified any further 
sources of information that would support his allegation of 
service of or in excess of 90 days.  The Board concludes that 
VA has undertaken reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  As the question involved in this case centers on the 
appellant's service, rather than a medical condition, an 
examination is not necessary.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  



II.  Analysis

The appellant seeks entitlement to a permanent and total 
disability rating for pension purposes.  He maintains he 
qualifies for such a benefit due to his service in 1974 and 
alleges he served more than 90 days on active duty.  

The VA shall pay to each veteran of a period of war who meets 
the applicable service requirements and who is permanently 
and totally disabled from non-service-connected disability 
not the result of his own willful misconduct, pension at the 
rate prescribed by law.  38 U.S.C.A. § 1521(a) (West 2002).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).  

The appellant meets the service requirements if he served in 
the active military, naval, or air service for various 
periods, including ninety days or more during a period of 
war.  38 U.S.C.A. § 1521(j)(1) (West 2002); 38 C.F.R. § 
3.3(a)(3)(i) (2003).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by an appellant, 
such as a Department of Defense (DD) Form 214, Report of 
Separation from Active Duty, or an original Certificate of 
Discharge, without verification from the service department.  
VA may accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the appellant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2003). 

In his application for VA benefits (VA Form 21-526), 
initially received in February 1998, the appellant reported 
he served from July 31, 1974, to October 25, 1974.  Those 
dates are confirmed by his DD Form 214 and by verification 
through the National Personnel Records Center (NPRC) in 
November 1990 and December 1996.  Inasmuch as those documents 
were issued by the service department; contain the necessary 
information; and appear to be accurate and genuine, they are 
sufficient to verify that period of service.  Such findings 
are binding and conclusive upon VA.  See, e.g., Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The RO used these 
records to conclude that the appellant had 87 days of active 
service, less than the 90 days required to establish basic 
eligibility for pension benefits.  

The record also includes a report from NPRC in June 1999 that 
the Secretary of the Army determined that the time required 
for the appellant to proceed from his place of separation to 
his home by the most direct route was two days.  The term 
"active duty" includes authorized travel to or from such 
duty or service, and, upon discharge or release from a period 
of active duty, additional days immediately following the 
date of such discharge or release from such duty determined 
by the Secretary concerned to have been required for him to 
proceed to his home by the most direct route, and, in all 
instances, until midnight of the date of such discharge or 
release.  38 C.F.R. § 3.6(b)(6) and (7) (2003); see 
38 U.S.C.A. § 106(c) (West 2002) (only referring to travel 
periods after release or discharge).  As this was the 
appellant's initial and only period of service, he was not 
subject to military authority until his date of enlistment, 
July 31, 1974.  The two days of travel to his home, coupled 
to his 87 days on active duty, results in a total of 89 days 
of active service, which falls one day short of the 90 days 
required for pension eligibility.  

The appellant alleges he had more than 90 days of active 
service.  He asserts he had several days of accrued leave 
when he separated from service, which would add sufficient 
time to exceed the 90 days required.  The DD Form 214 shows 8 
days of accrued leave paid to him when he separated from 
service.  However, the law and regulations governing 
eligibility for pension benefits does not provide for use of 
unused paid leave to augment the measurement of service.  See 
38 U.S.C.A. §§ 106, 107 (certain service deemed to be and to 
not be active service does not refer to paid leave).  Had the 
appellant, instead of being paid for the leave, used the 
leave and extended his service until its expiration, then the 
date of separation would have been eight days later and his 
length of service would have totaled more than 90 days active 
duty.  This is an important distinction, for the eligibility 
measurement for pension is based on the period the appellant 
was subject to military authority.  

Given the facts in this case, the appellant had not more than 
89 days of service creditable to pension eligibility (87 days 
active duty plus two additional days travel), less than that 
required for pension eligibility.  The Board is cognizant of 
the fact that the appellant is just one day short of pension 
eligibility, though it is not aware of any authority that 
would permit use of paid accrued leave to establish pension 
eligibility.  In light of the evidence and based on this 
analysis, the appellant is not eligible for VA pension 
benefits.  The law is dispositive of the issue; and 
therefore, the appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


ORDER

Basic eligibility for entitlement to a permanent and total 
disability rating for pension purposes is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



